Jackson, Chief Justice.
[James and Worth Watson were indicted for selling and conveying to one Whitmire lot of land number 828, in the 14th district and first section of Forsyth county, the grant to which was forged, and certain deeds forming a part of the title to which were also forged. They were described by the place where they purported to have been executed, their dates, the lot conveyed, the grantor, the grantee and the names of the attesting witnesses. It was charged that the defendants knew that such title papers were forged.
The defendants demurred to the indictment on the following grofinds:
(1) The indictment nowhere sets forth the papers alleged to be forged, nor does it contain any reason or excuse for not doing so.
(2) It nowhere alleges that the acts of the defendants were done with intent to defraud or injure any one.
(3) The proviso in the statute under which the defendants are indicted is not negatived, nor is there any allusion to the same in the indictment.
The demurrer was overruled. The evidence was con-*351dieting. That on behalf of the State tended to show that the defendants took a grant for another lot of land, scratched the figures giving its number and altered it so as to make it appear a grant to lot 828; that both took part in the proceeding, Worth Watson doing the writing; that they prepared other deeds purporting to constitute a chain of title to the lot and manipulated them so as to give an old appearance to the paper; and that subsequently James Watson conveyed the lot to Whitmire.
The jury found James Watson guilty and Worth not guilty. The former moved for a new trial, which was refused, and he excepted. The grounds of error assigned are sufficiently stated in the head-notes.]